Citation Nr: 0033366	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  99-17 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for chronic fatigue 
syndrome.

3.  Entitlement to service connection for chondromalacia of 
the right knee.

4.  Entitlement to service connection for right foot pain.

5.  Entitlement to service connection for interphalangeal 
joint fusion of the second, third, and fourth toes 
bilaterally (claimed as toe pain). 

6.  Entitlement to additional benefits under Chapter 31, 
Title 38, United States Code, to obtain a master's degree in 
nursing.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to 
January 1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the New Orleans, 
Louisiana Department of Veterans Affairs (VA) Regional Office 
(RO) denying service connection for bilateral hearing loss, 
chronic fatigue syndrome, chondromalacia of the right knee, 
right foot pain, and interphalangeal joint fusion of the 
second, third, and fourth toes bilaterally and a decision by 
the Vocational Rehabilitation Counselor, denying additional 
Vocational Rehabilitation Training under Chapter 31 on the 
basis that the veteran had been trained to the point of 
employability.

The July 1999 Statement of the Case addressed the issue of 
bilateral hearing loss.  However, in her substantive appeal, 
the appellant confined the issue to hearing loss involving 
the left ear.  The Board has, accordingly, also confined the 
hearing loss issue to the left ear.


FINDING OF FACT

Left ear hearing loss disability is attributable to service.


CONCLUSION OF LAW

Left ear hearing loss disability was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); Veterans 
Claims Assistance Act of 2000 (Nov. 9, 2000; 114 Stat. 2096), 
Pub. L. No. 106-475 (2000) (to be codified at 38 U.S.C.A. 
§§ 5102-7); 38 C.F.R. § 3.385 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has contended that she developed left hearing 
loss as the result of her service.   

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2000).  

The RO denied service connection for hearing loss disability, 
noting that disability for VA purposes was not demonstrated 
during service.  That is not the correct standard.  The 
provisions of 38 C.F.R. § 3.385 do not have to be met during 
service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The veteran's DD 214 revealed that her primary specialty 
during service was aviation operations specialist, that she 
had training as a flight operations coordinator, and received 
expert badges on the M-16 rifle and M-60 machine gun.

Copies of the veteran's service medical records from 1988 to 
1991 show that at the veteran's induction examination in 
February 1988, pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
LEFT
5
0
0
0

In a June 1990 audiogram during service, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT
5
35
5
5

It was noted that the veteran was routinely exposed to 
hazardous noise.  

At a May 1999 VA audiological examination, the veteran 
complained of decreased hearing.  The veteran reported a 
history of exposure to small arms fire and aircraft noise 
while in service.  An audiogram revealed that the veteran 
exhibited pure tone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
LEFT
10
40
10
10

Speech discrimination scores in the left ear were 96 percent.  
The diagnosis was mild sensorineural hearing loss in the left 
ear.  

The Board has reviewed the probative evidence of record.  The 
copies of the service medical records from 1988 to 1991, 
submitted by the veteran, show that her hearing was within 
the normal range in the left ear at the time of her entry 
into service.  However, comparison of audiograms revealed a 
decrease in hearing acuity in the left ear during service.  
Additionally, VA audiological evaluation in May 1999 revealed 
auditory thresholds that were consistent with hearing loss 
disability in the left ear as defined at 38 C.F.R. § 3.385.  
Moreover, the record is consistent with her exposure to small 
arms fire and aircraft noise during service, but not 
afterwards. 

Thus, the evidence establishes that the veteran has left 
hearing loss disability under VA standards which can 
reasonably be attributed to service.  Accordingly, resolving 
doubt in the veteran's favor, the Board concludes service 
connection is warranted for left ear hearing loss disability.


ORDER

Service connection for left ear hearing loss is granted.  


REMAND

The Board observes that although requests were made to the 
National Personnel Records Center for the veteran's service 
medical records in January and November 1992 and some records 
were received, complete copies of the veteran's service 
medical records do not appear to be of record.  The Board 
notes that the veteran submitted copies of some of her 
service medical records in December 1999.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
service medical records must be obtained.  McCormick v. 
Gober, No. 98-48 (U.S. Vet. App. Aug. 18, 2000).  

The Board notes that the veteran has reported having private 
toe surgery.  While the RO has attempted to obtain such 
records in the past, another attempt should be made.  
Additionally, at the veteran's April 1999 VA examination, the 
VA examiner noted the veteran's complaints and treatment of 
knee and foot pain during service as well as the surgery on 
her feet subsequent to service; however, the examiner did not 
provide an opinion as to whether the veteran had a current 
foot disorder and whether her right knee and bilateral toe 
disorders were related to service.

Additionally, the Board observes that during a May 1999 VA 
examination, the VA examiner opined that the veteran's 
chronic fatigue syndrome was not Persian Gulf War Syndrome.  
However, it does not appear that the diagnosis was made in 
conjunction with 38 C.F.R. § 4.88a.  The report of VA 
psychiatric examination also suggests that the veteran's 
chronic fatigue may have a non- organic basis.  Finally, in 
October 2000, the veteran submitted documentation indicating 
that she had been accepted into the Gulf War antibiotic study 
and had been diagnosed with Mycoplasma Fermentens which 
caused her chronic fatigue syndrome.  Therefore, it appears 
that further medical information pertaining to the veteran's 
diagnosis of chronic fatigue syndrome may be available.  

The VA's duty to assist a claimant includes obtaining medical 
treatment records if the claimant furnishes information 
sufficient to locate the records and obtaining an examination 
and opinion.  Veterans Claims Assistance Act of 2000 (Nov. 9, 
2000; 114 Stat. 2096), Pub. L. No. 106-475 (2000) (to be 
codified at 38 U.S.C.A. §§ 5102-7).

The Board also notes that according to computer records in 
the veteran's vocational rehabilitation file, she began 
working for the VA Medical Center (VAMC) as a registered 
nurse in April 2000.  Nevertheless, in her October 2000 
letter to the Board, the veteran indicated that she was 
unable to work and faced bankruptcy and homelessness.  The 
Board notes that the veteran had previously stated that she 
was unable to work due to her disabilities.  Thus, the Board 
finds that the issue pertaining to Chapter 31 vocational 
rehabilitation benefits is inextricably intertwined with the 
issues of entitlement to service connection.  The fact that 
an issue is inextricably intertwined does not establish that 
the Board has jurisdiction of the issue, only that the Board 
cannot fairly proceed while there are outstanding matters 
that must be addressed.   

Finally, the Board observes that the veteran has raised the 
issue of service connection for posttraumatic stress 
disorder.  The RO denied service connection in October 1999, 
and the veteran filed a notice of disagreement to this 
decision in January 2000.  It does not appear from the record 
that the RO has issued a statement of the case on this issue.  
The United States Court of Veterans Appeals (Court) has 
directed that where a veteran has submitted a timely notice 
of disagreement with an adverse decision and the RO did not 
subsequently issue a statement of the case addressing the 
issue, the Board should remand the issue to the RO for 
issuance of a statement of the case.  See Manlincon v. West, 
12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should make another attempt 
to secure the veteran's service medical 
records.  The RO should use all 
available resources, to include the 
assistance of the National Personnel 
Records Center (NPRC) and the 
appropriate service department, to 
obtain any of the veteran's service 
medical and hospitalization records not 
already associated with the claims 
folder.   If the veteran's records are 
not available, the NPRC, service 
department or facility should so state, 
and that fact should clearly be 
documented in the claims file.  

2.  If the aforementioned efforts are 
not successful, the RO should ask the 
veteran to submit copies of any 
additional service medical records she 
has in her possession.

3.  After obtaining the appropriate 
authorization, the RO should contact 
Schussler Regional Foot Care Center in 
Clarksville, Tennessee and request copies 
of the veteran's medical records 
including surgical records pertaining to 
the veteran's treatment.

4.  The RO should obtain and associate 
records of the veteran's involvement in 
the Gulf War antibiotic study at the VAMC 
and any medical records pertaining to her 
treatment at such facility from 1998 to 
present. 

5.  The veteran should be scheduled for 
a VA orthopedic examination.  After 
examining the veteran and reviewing the 
veteran's claims folder to include the 
veteran's service records and all 
medical reports and opinions, the 
examiner should provide opinions as to: 
whether the veteran has a foot disorder, 
if so whether it is as likely as not 
that this foot disorder is the result of 
the veteran's active service, and 
whether it is as likely as not that the 
veteran's chondromalacia of the right 
knee and interphalangeal joint fusion of 
the second, third, and fourth toes are 
related to her active service.   The VA 
examiner should state the reasons for 
his opinions.   

6.  The RO should schedule the veteran 
for the necessary VA specialty 
examination(s) to determine whether she 
suffers from chronic fatigue syndrome as 
defined at 38 C.F.R. § 4.88a (2000), 
and, if so, whether it is at least as 
likely as not that the chronic fatigue 
syndrome is related to service.  The 
claims file must be made available to 
the examiner(s), and any indicated tests 
or studies should be accomplished.

7.  Pursuant to 38 C.F.R. § 3.655 
(2000), when the claimant without good 
cause fails to report for examination, 
the claim will be denied.  However, the 
Secretary must show a lack of good cause 
for failing to report.  Further, VA has 
a duty to fully inform the veteran of 
the consequences of the failure to 
undergo the scheduled examination.  The 
regional office must comply with all 
notification requirements regarding the 
duty to report and the failure to report 
for examination.  This remand serves as 
notification of the regulation.  If the 
appellant fails to report for an 
examination, the Medical Center should 
provide a copy of the notice letter 
sent, or certify the address to which 
the notice was sent and verify that the 
notice was not returned as 
undeliverable.

7.  The RO should determine whether the 
veteran is currently employed.

8.  The RO should issue a statement of 
the case as to the veteran's claim 
concerning PTSD, undertaking such 
development as is necessary in order to 
adjudicate the issue and address the 
specific contentions.  The RO should also 
readjudicate the remaining claims 
pursuant to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000). 

After the requested development has been accomplished to the 
extent possible, the RO should again review the record.  To 
the extent the benefits sought are not granted, the case 
should be returned to the Board in accordance with applicable 
procedures.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.






		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals



 


